On information jointly charging that Joe Baker and H. Petty did unlawfully transport and convey intoxicating liquors, to wit, 19 cases of whisky, one case of wine, and one barrel of beer, from a place within the State of Oklahoma unknown to informant to a point in the public highway one mile north of the town of Delaware, in Nowata county, the plaintiffs in error were tried and convicted, and their punishment fixed at confinement in the county jail for 90 days and to pay a fine of $300 each. From the judgments rendered in pursuance of the verdict, they appealed by filing in this court on December 28, 1915, a petition in error with case-made.
The evidence shows that the defendants were arrested at the point named in the information as they were driving an automobile loaded with intoxicating liquors *Page 100 
as alleged. The evidence for the state is undisputed. We deem it unnecessary to review the assignments of error. It is sufficient to say that in our opinion they are wholly destitute of merit.
It follows that the judgments appealed from must be, and the same are hereby, affirmed. Mandate forthwith.
ARMSTRONG and BRETT, JJ., concur.